DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-9, 11-14, and 16-22 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 03/24/2022, with respect to the rejection(s) of claims 1-18 has been fully considered and the results as followings:
On pages 6-7 of Applicant’ remarks, Applicant argues that Awiszus does not anticipate the claimed invention because the context data of Awiszus is not consistent with the claim limitations.
Examiner respectfully disagrees with Applicant because the claimed invention does not define any limitations of the contextualized situation. Further, Awiszus disclose a method of determining an alert situation of a user based on sensor data/context data (Awiszus: [0027], [0029], [0046], [0049], [0062], [0069], FIG. 2 the notification service 68E, and FIG. 8: Based on the priorities, event selector 68B enqueues the events for subsequent processing by event processor 68C or high priority (HP) event processor 68D. Additional computational resources and objects may be dedicated to HP event processor 68D so as to ensure responsiveness to critical events, such as incorrect usage of PPEs, use of incorrect filters and/or respirators based on geographic locations and conditions, failure to properly secure SRLs 11 and the like. Responsive to processing high priority events, HP event processor 68D may immediately invoke notification service 68E to generate alerts, instructions, warnings or other similar messages to be output to SRLs 11, respirators 13, hubs 14 and/or remote users 20, 24. Events not classified as high priority are consumed and processed by event processor 68C) and safety rules (Awiszus: [0067]-[0068], [0079]-[0082] and Table 4) in order to generate the alert (Awiszus: [0025], [0037]: each of hubs 14 is programmable via PPEMS 6 so that local alert rules may be installed and executed without requiring a connection to the cloud, [0067]-[0069], [0071],  FIG. 1-4, and FIG. 8: stream analytic service 68D may be configured to detect anomalies, transform incoming event data values, trigger alerts upon detecting safety concerns based on conditions or worker behaviors. Historical data and models 74B may include, for example, specified safety rules, business rules and the like. In addition, stream analytic service 68D may generate output for communicating to PPPEs 62 by notification service 68F or computing devices 60 by way of record management and reporting service 68D.) Therefore, the context data reads on the limitations of the contextualized situation as claimed (see MPEP 2111    Claim Interpretation; Broadest Reasonable Interpretation for details).

On page 8 of Applicant’s remarks, Applicant argues that the one or more sensors of Awiszus does not read on the limitations of posture data and the posture sensor.
Examiner respectfully disagrees with Applicant because as discussed in he Non-Final rejection mailed on 09/24/2021, the rejection relied upon Awiszus to disclose the respirator comprising one or more sensors (Awiszus: [0025], [0033], [0063], [0103], [0147], FIG. 1, FIG. 3-4, and FIG. 8: each of respirators 13 includes embedded sensors or monitoring devices and processing electronics configured to capture data in real-time as a user (e.g., worker) engages in activities while wearing the respirators) to provide sensing data for determining a condition of the user (Awiszus: [0169], [0179], Table 1, FIG. 1-4 and FIG. 9-16: a non-limiting set of filters may include, as examples, identification of a user of a respirator of the at least one respirator, components of the at least one respirator, a geographic location, a time, a temperature, a motion of the user, an ambient noise, an impact to the at least one respirator, a posture of the user of the at least one respirator, a battery status of a battery of the at least one respirator, a visor position of a visor of the at least one respirator, a presence of a head in a head top of the at least one respirator, a pressure of a blower of the at least one respirator, a blower speed of the blower of the at least one respirator, a filter status of a filter of the at least one respirator, or a status of a cartridge of the at least one respirator) including posture data indicating the posture of the user (e.g. Table 1: Head_Top_Upright_Position PRONE, UPRIGHT Posture: Is the wearer Upright or Prone?).
Therefore, the sensing information by the one or more sensors of Awiszus reads on the limitations of posture data and the posture sensor as claimed.

On page 11-12 of Applicant’s remarks, Applicant argues that the combination of Awiszus and Arthur does not teach the limitations of claim 9 because Arthur does not teach the claimed limitations of: contextualizing the state of the worker by taking a first raw data (e.g., sensor data) and using a second raw data (e.g., sensor data) as a contextualization variable to determine the contextualized state of the worker. Arthur does not contextualize the state of the worker based on one raw data being used as a contextualization variable to determine the state of the worker. 
Examiner respectfully disagrees with Applicant because as discussed in the Non-Final rejection mailed on 09/24/2021, the rejection relied upon Arthur to clearly disclose contextualizing the state (Arthur: [0104] and FIG. 3: SMS 6 of FIGS. 1 and 2 may determine a safety risk score for one or more workers 10. As illustrated in the example of FIG. 3, user interface 300 includes physiological data associated with a first worker 302 named John Doe and a second worker 322 named Jane Doe. Graphical user interface 300 includes physiological data for such as heart rate 304, temperature 306, and step count 308 for worker 302 and heart rate 324, temperature 326, and step count 328 for worker 322. Graphical user interface 300 may include an indication of the safety risk score for each of workers 302, 322. For example, as illustrated in FIG. 3, graphical user interface 300 includes a graphical element (e.g., a text box, image, etc.) 310 indicating the safety risk score for worker 302 and a graphical element 330 indicating the safety risk score for worker 322.) of the worker by taking a first raw data (e.g., sensor data) (Arthur: [0018], [0021]-[0022], [0042]-[0043], [0076], [0080]-[0081] and FIG. 1: safety management service 68F may determine a category safety risk score for a category labeled Temp Exposure Risk based on current temperature and/or humidity data received from environmental sensors 21, historical temperature and/or humidity data, current physiological data for worker l0A, and historical physiological data for worker l0A and/or other workers. In other words, safety management service 68F may receive an indication of the location temperature and humidity in environment 8B of FIG. l and compare the current physiological data for worker l0A to the historical physiological data for workers in environment 8B that worked in environment 8B under similar conditions (e.g., when the current temperature and humidity was similar to or corresponds to historical temperature and humidity information) and using a second raw data (e.g., sensor data) (Arthur:[0021]: when physiological sensor 22A includes a temperature sensor, the temperature sensor may output data indicative of a temperature (e.g., core body temperature or skin temperature) of the worker l0A), [0076], [0080]-[0081]: safety management service 68F may determine a category safety risk score for a category labeled Temp Exposure Risk based on current temperature and/or humidity data received from environmental sensors 21, historical temperature and/or humidity data, current physiological data for worker l0A, and historical physiological data for worker l0A and/or other workers. In other words, safety management service 68F may receive an indication of the location temperature and humidity in environment 8B of FIG. l and compare the current physiological data for worker l0A to the historical physiological data for workers in environment 8B that worked in environment 8B under similar conditions (e.g., when the current temperature and humidity was similar to or corresponds to historical temperature and humidity information), [0105]-[0106], [0112]-[0113], and FIG. 1) as a contextualization variable (Arthur: [0043] the risk score: SMS 6 may compute a safety risk score for a worker based at least in part the physiological characteristics of workers 1 OA and a risk profile 25 associated with worker 1 OA. In some examples, risk profile 25 includes historical physiological data indicative of historical physiological characteristics of worker lOA, biographical data ( e.g., demographic data, work experience or training, etc.) for worker lOA and/or other workers, physiological data indicative of historical physiological characteristics (e.g., current and/or historical physiological characteristics) of other workers, environmental data (e.g., air temperature, humidity, ambient light, etc.), equipment data (e.g., type of equipment, insulation performance of the equipment, etc.), or any combination therein) to determine the contextualized state of the worker (Arthur: [0018], [0021]-[0022], [0042]-[0043], [0076], [0080]-[0081] and FIG. 1: SMS 6 may receive an indication of the current heart rate of worker l0A and may compare the heart rate to a threshold heart rate. In some examples, SMS 6 may determine that the heart rate of worker l0A has exceeded the threshold heart rate for a threshold amount of time (e.g., 20 minutes), exceeds the threshold heart rate by a threshold amount (e.g., 30%), or has exceeded the threshold heart rate by a threshold amount for the threshold amount of time, and in response, may determine that worker 1 OA is at high risk).
Therefore, in view of teachings by Awiszus and Arthur, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Awiszus to include the contextualization rules comprise a raw variable, a contextualization variable and a resulting contextualized variable; the raw variable comprises a first raw state data of the worker; the contextualization variable comprises a second raw state data of the worker; and the contextualized variable comprises an objective representation of the contextualized state of the worker given the first raw state data and the second raw state data of the worker, as suggested by Arthur. The motivation for this is to implement a known alternative method for monitoring conditions of a user in order to provide an appropriate corrective actions.
As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained (see re-iterated below rejections for details). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Awiszus et al. (Awiszus – US 2019/0175411 A1).

As to claim 1, Awiszus discloses a processor based contextualized sensor system comprising: 
a body area subsystem (Awiszus: FIG. 1 the respirators 13A-13N and the wearable communication hubs 14A-14N, FIG. 3-4 and FIG. 8 the communication hub 130) comprising one or more sensors configured to collect state data of a worker (Awiszus: [0025], [0033], [0063], [0103], [0147], FIG. 1, FIG. 3-4, and FIG. 8: each of respirators 13 includes embedded sensors or monitoring devices and processing electronics configured to capture data in real-time as a user (e.g., worker) engages in activities while wearing the respirators); 
a monitoring subsystem (Awiszus: FIG. 1 the personal protection equipment management system (PPEMS) 2) comprising: 
an expert subsystem (Awiszus: FIG. 2 the services 68 comprising the event endpoint frontend 68A, the event selector 68B, the event processor 68C, the HP event processor 68D, the notification service 68E, the stream analytics service 68F, the record management and reporting service 68G, the security service 68 H and the rule configuration component 68I and FIG. 8) comprising a situation classifier module (Awiszus: [0061]-[0062], [0067]-[0068], and FIG. 2 the event selector 68B, the event processor 68 C, and the HP event processor 68D and FIG. 8: Event selector 68B operates on the stream of events 69 received from PPEs 62 and/or hubs 14 via frontend 68A and determines, based on rules or classifications, priorities associated with the incoming events. Based on the priorities, event selector 68B enqueues the events for subsequent processing by event processor 68C or high priority (HP) event processor 68D) and an intervention/alert module (Awiszus: [0027], [0029], [0046], [0049], [0062], [0067]-[0069], FIG. 2 the notification service 68E, and FIG. 8: Based on the priorities, event selector 68B enqueues the events for subsequent processing by event processor 68C or high priority (HP) event processor 68D. Additional computational resources and objects may be dedicated to HP event processor 68D so as to ensure responsiveness to critical events, such as incorrect usage of PPEs, use of incorrect filters and/or respirators based on geographic locations and conditions, failure to properly secure SRLs 11 and the like. Responsive to processing high priority events, HP event processor 68D may immediately invoke notification service 68E to generate alerts, instructions, warnings or other similar messages to be output to SRLs 11, respirators 13, hubs 14 and/or remote users 20, 24. Events not classified as high priority are consumed and processed by event processor 68C), 
a subsystem database (Awiszus: FIG. 2 the data repositories 74 comprising the event data 74A, the historical data and models 74 B, the audit 74C, the configuration 74D, the self check criteria 74E, and the work relation data 74F) comprising contextualization rules (Awiszus: [0043]-[0044], [0067]-[0068], [0078]-[0081], FIG. 2, and FIG. 8) and a library of alert rules (Awiszus: [0027], [0037], [0072]-[0073], [0079]-[0081], and FIG. 1-2: storing the safety rules may include associating a safety rule with context data, such that rule configuration component 68I may perform a lookup to select safety rules associated with matching context data. Context data may include any data describing or characterizing the properties or operation of a worker, worker environment, article of PPE, or any other entity. Context data of a worker may include, but is not limited to: a unique identifier of a worker, type of worker, role of worker, physiological or biometric properties of a worker, experience of a worker, training of a worker, time worked by a worker over a particular time interval, location of the worker, or any other data that describes or characterizes a worker), the situation classifier module is configured to determine a contextualized situation (Awiszus: [0029], [0061-[0063], [0081], [0086], [0154], FIG. 1, and FIG. 8) from one or more sensor data (Awiszus: [0025]: Sensors may include any device that generates data or context information. Such data may generally be referred to herein as usage data or, alternatively, operation data or sensor data. In some examples, usage data may take the form of a stream of samples over a period of time. In some instances, the sensors may be configured to measure operating characteristics of components of the article of PPE, characteristics of a worker using or wearing the article of PPE, and/or environmental factors associated with an environment in which the article of PPE is located, [0033], [0037]-[0039], [0044], and FIG. 1) using the contextualization rules (Awiszus: [0029], [0061-[0063], [0081], [0086], [0154], FIG. 1, and FIG. 8: In general, a safety event may refer to activities of a user of personal protective equipment (PPE), a condition of the PPE, or an environmental condition (e.g., which may be hazardous). In some examples, a safety event may be an injury or worker condition, workplace harm, or regulatory violation. For example, in the context of fall protection equipment, a safety event may be misuse of the fall protection equipment, a user of the fall equipment experiencing a fall, or a failure of the fall protection equipment. In the context of a respirator, a safety event may be misuse of the respirator, a user of the respirator not receiving an appropriate quality and/or quantity of air, or failure of the respirator. A safety event may also be associated with a hazard in the environment in which the PPE is located. In some examples, occurrence of a safety event associated with the article of PPE may include a safety event in the environment in which the PPE is used or a safety event associated with a worker using the article of PPE. In some examples, a safety event may be an indication that PPE, a worker, and/or a worker environment are operating, in use, or acting in a way that is normal operation, where normal operation is a predetermined or predefined condition of acceptable or safe operation, use, or activity), and the intervention/alert module configured to compare the contextualized situation to the library of alert rules (Awiszus: [0067]-[0068], [0079]-[0082] and Table 4) to determine whether an alert situation has occurred (Awiszus: [0027], [0029], [0046], [0049], [0062], [0069], FIG. 2 the notification service 68E, and FIG. 8: Based on the priorities, event selector 68B enqueues the events for subsequent processing by event processor 68C or high priority (HP) event processor 68D. Additional computational resources and objects may be dedicated to HP event processor 68D so as to ensure responsiveness to critical events, such as incorrect usage of PPEs, use of incorrect filters and/or respirators based on geographic locations and conditions, failure to properly secure SRLs 11 and the like. Responsive to processing high priority events, HP event processor 68D may immediately invoke notification service 68E to generate alerts, instructions, warnings or other similar messages to be output to SRLs 11, respirators 13, hubs 14 and/or remote users 20, 24. Events not classified as high priority are consumed and processed by event processor 68C) and 
if the alert situation has occurred, the monitoring subsystem configured to communicate an alert (Awiszus: [0025], [0037]: each of hubs 14 is programmable via PPEMS 6 so that local alert rules may be installed and executed without requiring a connection to the cloud, [0067]-[0069], [0071],  FIG. 1-4, and FIG. 8: stream analytic service 68D may be configured to detect anomalies, transform incoming event data values, trigger alerts upon detecting safety concerns based on conditions or worker behaviors. Historical data and models 74B may include, for example, specified safety rules, business rules and the like. In addition, stream analytic service 68D may generate output for communicating to PPPEs 62 by notification service 68F or computing devices 60 by way of record management and reporting service 68D.).

As to claim 2, Awiszus disclose the limitations of claim 1 further comprising the processor based contextualized sensor system of claim 1 wherein the situation classifier module (Awiszus: [0061]-[0062], [0067]-[0068], and FIG. 2 the event selector 68B, the event processor 68 C, and the HP event processor 68D and FIG. 8: Event selector 68B operates on the stream of events 69 received from PPEs 62 and/or hubs 14 via frontend 68A and determines, based on rules or classifications, priorities associated with the incoming events. Based on the priorities, event selector 68B enqueues the events for subsequent processing by event processor 68C or high priority (HP) event processor 68D) further comprises a state contextualizer module configured to determine a contextualized state of the worker (Awiszus: [0029], [0061-[0063], [0081], [0086], [0154], FIG. 1, and FIG. 8: In general, a safety event may refer to activities of a user of personal protective equipment (PPE), a condition of the PPE, or an environmental condition (e.g., which may be hazardous). In some examples, a safety event may be an injury or worker condition, workplace harm, or regulatory violation. For example, in the context of fall protection equipment, a safety event may be misuse of the fall protection equipment, a user of the fall equipment experiencing a fall, or a failure of the fall protection equipment. In the context of a respirator, a safety event may be misuse of the respirator, a user of the respirator not receiving an appropriate quality and/or quantity of air, or failure of the respirator. A safety event may also be associated with a hazard in the environment in which the PPE is located. In some examples, occurrence of a safety event associated with the article of PPE may include a safety event in the environment in which the PPE is used or a safety event associated with a worker using the article of PPE. In some examples, a safety event may be an indication that PPE, a worker, and/or a worker environment are operating, in use, or acting in a way that is normal operation, where normal operation is a predetermined or predefined condition of acceptable or safe operation, use, or activity) from the one or more sensor data (Awiszus: [0025], [0033], [0037]-[0039], [0044], [0063], [0103], [0147], FIG. 1, FIG. 3-4, and FIG. 8: each of respirators 13 includes embedded sensors or monitoring devices and processing electronics configured to capture data in real-time as a user (e.g., worker) engages in activities while wearing the respirators).

As to claim 3, Awiszus disclose the limitations of claim 2 further comprising the processor based contextualized sensor system of claim 2 wherein the contextualized state is determined from an orientation data (Awiszus: [0029], [0091], [0093], [0100], [0211], Table 1, FIG. 1, and FIG. 8: the first and/or second workers may each be wearing a device that includes compass or other orientation detecting device that indications a bearing or orientation of the worker. Computing device 2017 may determine that the direction in which the first worker is facing at least has or will expose a face of the first worker to light from the welding activity of the second worker. As such, computing device 2017 may send, based on the determination that the direction in which the first worker is facing at least has or will expose a face of the first worker to light from the welding activity of the second worker, the indication for output to the first worker).

As to claim 4, Awiszus disclose the limitations of claim 2 further comprising the processor based contextualized sensor system of claim 2 wherein the contextualized state is determined from a location data (Awiszus: [0025], [0038], [0062], [0070], [0081], [0087], [0094], [0098], and FIG. 1: storing the safety rules may include associating a safety rule with context data, such that rule configuration component 68I may perform a lookup to select safety rules associated with matching context data. Context data may include any data describing or characterizing the properties or operation of a worker, worker environment, article of PPE, or any other entity. Context data of a worker may include, but is not limited to: a unique identifier of a worker, type of worker, role of worker, physiological or biometric properties of a worker, experience of a worker, training of a worker, time worked by a worker over a particular time interval, location of the worker, or any other data that describes or characterizes a worker. Context data of an article of PPE may include, but is not limited to: a unique identifier of the article of PPE; a type of PPE of the article of PPE; a usage time of the article of PPE over a particular time interval; a lifetime of the PPE; a component included within the article of PPE; a usage history across multiple users of the article of PPE; contaminants, hazards, or other physical conditions detected by the PPE, expiration date of the article of PPE; operating metrics of the article of PPE. Context data for a work environment may include, but is not limited to: a location of a work environment, a boundary or perimeter of a work environment, an area of a work environment, hazards within a work environment, physical conditions of a work environment, permits for a work environment, equipment within a work environment, owner of a work environment, responsible supervisor and/or safety manager for a work environment). 

As to claim 5, Awiszus disclose the limitations of claim 2 further comprising the processor based contextualized sensor system of claim 2 wherein the contextualized state is determined from a comparison of the one or more sensor data to a baseline data of the one or more sensors (Awiszus: Abstract, [0005], [0046], [0071], [0110]-[0112]: Thresholds for head top temperature can be used to predict heat related illness and more frequent hydration and/or rest periods can be recommended to the user. Thresholds can be used for predicted battery run time. As the battery nears selectable remaining run time, the user can be notified/warned to complete their current task and seek a fresh battery. When a threshold is exceeded for a specific environmental hazard, an urgent alert can be given to the user to evacuate the immediate area. Thresholds can be customized to various levels of openness for the visor. In other words, a threshold for the amount of a time the visor may be open without triggering an alarm may be longer if the visor is in the partially open position as compared to the open position, [0116], [0161], and FIG. 9-16: The UIs shown in FIGS. 9-16 may provide various insights regarding system 2, such as baseline ("normal") operation across worker populations, identifications of any anomalous workers engaging in abnormal activities that may potentially expose the worker to risks, identifications of any geographic regions within environments 2 for which unusually anomalous (e.g., high) safety events have been or are predicted to occur, identifications of any of environments 8 exhibiting anomalous occurrences of safety events relative to other environments, and the like).

As to claim 6, Awiszus disclose the limitations of claim 1 further comprising the processor based contextualized sensor system of claim 1 wherein the one or more sensor data comprises a posture data ([0169], [0179], Table 1, FIG. 1-4 and FIG. 9-16: a non-limiting set of filters may include, as examples, identification of a user of a respirator of the at least one respirator, components of the at least one respirator, a geographic location, a time, a temperature, a motion of the user, an ambient noise, an impact to the at least one respirator, a posture of the user of the at least one respirator, a battery status of a battery of the at least one respirator, a visor position of a visor of the at least one respirator, a presence of a head in a head top of the at least one respirator, a pressure of a blower of the at least one respirator, a blower speed of the blower of the at least one respirator, a filter status of a filter of the at least one respirator, or a status of a cartridge of the at least one respirator).

As to claim 7, Awiszus disclose the limitations of claim 1 further comprising the processor based contextualized sensor system of claim 1 wherein the one or more sensors comprise a posture sensor (Awiszus: [0029], [0091], [0093], [0100], [0211], Table 1, FIG. 1, and FIG. 8: the first and/or second workers may each be wearing a device that includes compass or other orientation detecting device that indications a bearing or orientation of the worker. Computing device 2017 may determine that the direction in which the first worker is facing at least has or will expose a face of the first worker to light from the welding activity of the second worker. As such, computing device 2017 may send, based on the determination that the direction in which the first worker is facing at least has or will expose a face of the first worker to light from the welding activity of the second worker, the indication for output to the first worker).

As to claim 8, Awiszus discloses all the processor based contextualized sensor system for determining a contextualized state of a worker limitations as claimed that mirrors the processor based contextualized sensor system limitations in claim 1; thus, claim 8 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a processor based contextualized sensor system for determining a contextualized state of a worker, the system comprising: 
a body area subsystem (Awiszus: FIG. 1 the respirators 13A-13N and the wearable communication hubs 14A-14N, FIG. 3-4 and FIG. 8 the communication hub 130) comprising one or more sensors configured to collect state data of a worker (Awiszus: [0025], [0033], [0063], [0103], [0147], FIG. 1, FIG. 3-4, and FIG. 8: each of respirators 13 includes embedded sensors or monitoring devices and processing electronics configured to capture data in real-time as a user (e.g., worker) engages in activities while wearing the respirators); and 
a monitoring subsystem (Awiszus: FIG. 1 the personal protection equipment management system (PPEMS) 2) comprising: 
an expert subsystem (Awiszus: FIG. 2 the services 68 comprising the event endpoint frontend 68A, the event selector 68B, the event processor 68C, the HP event processor 68D, the notification service 68E, the stream analytics service 68F, the record management and reporting service 68G, the security service 68 H and the rule configuration component 68I and FIG. 8) comprising a situation classifier module (Awiszus: [0061]-[0062], [0067]-[0068], and FIG. 2 the event selector 68B, the event processor 68 C, and the HP event processor 68D and FIG. 8: Event selector 68B operates on the stream of events 69 received from PPEs 62 and/or hubs 14 via frontend 68A and determines, based on rules or classifications, priorities associated with the incoming events. Based on the priorities, event selector 68B enqueues the events for subsequent processing by event processor 68C or high priority (HP) event processor 68D), a subsystem database (Awiszus: FIG. 2 the data repositories 74 comprising the event data 74A, the historical data and models 74 B, the audit 74C, the configuration 74D, the self check criteria 74E, and the work relation data 74F) comprising contextualization rules (Awiszus: [0043]-[0044], [0067]-[0068], [0078]-[0081], FIG. 2, and FIG. 8), the situation classifier module (Awiszus: [0029], [0061-[0063], [0081], [0086], [0154], FIG. 1, and FIG. 8) is configured to determine a contextualized state of the worker from the state data (Awiszus: [0029], [0061-[0063], [0081], [0086], [0154], FIG. 1, and FIG. 8: In general, a safety event may refer to activities of a user of personal protective equipment (PPE), a condition of the PPE, or an environmental condition (e.g., which may be hazardous). In some examples, a safety event may be an injury or worker condition, workplace harm, or regulatory violation. For example, in the context of fall protection equipment, a safety event may be misuse of the fall protection equipment, a user of the fall equipment experiencing a fall, or a failure of the fall protection equipment. In the context of a respirator, a safety event may be misuse of the respirator, a user of the respirator not receiving an appropriate quality and/or quantity of air, or failure of the respirator. A safety event may also be associated with a hazard in the environment in which the PPE is located. In some examples, occurrence of a safety event associated with the article of PPE may include a safety event in the environment in which the PPE is used or a safety event associated with a worker using the article of PPE. In some examples, a safety event may be an indication that PPE, a worker, and/or a worker environment are operating, in use, or acting in a way that is normal operation, where normal operation is a predetermined or predefined condition of acceptable or safe operation, use, or activity).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Awiszus et al. (Awiszus – US 2019/0175411 A1) in view of Arthur et al. (Arthur – WO 2019/234569 A1).

As to claim 9, Awiszus discloses the limitations of claim 8 except for the claimed limitations of the processor based contextualized sensor system of claim 8 wherein: the contextualization rules comprise a raw variable, a contextualization variable and a resulting contextualized variable; the raw variable comprises a first raw state data of the worker; the contextualization variable comprises a second raw state data of the worker; and the resulting contextualized variable comprises an objective representation of the contextualized state of the worker given the first raw state data and the second raw state data of the worker. 
However, it has been known in the art of monitoring conditions of a user to implement the contextualization rules comprise a raw variable, a contextualization variable and a resulting contextualized variable; the raw variable comprises a first raw state data of the worker; the contextualization variable comprises a second raw state data of the worker; and the contextualized variable comprises an objective representation of the contextualized state of the worker given the first raw state data and the second raw state data of the worker, as suggested by Arthur, which discloses the contextualization rules comprise a raw variable, a contextualization variable and a resulting contextualized variable (Arthur: [0018], [0021]-[0022], [0042]-[0043], [0076], [0080]-[0081] and FIG. 1: safety management service 68F may determine a category safety risk score for a category labeled Temp Exposure Risk based on current temperature and/or humidity data received from environmental sensors 21, historical temperature and/or humidity data, current physiological data for worker l0A, and historical physiological data for worker l0A and/or other workers. In other words, safety management service 68F may receive an indication of the location temperature and humidity in environment 8B of FIG. l and compare the current physiological data for worker l0A to the historical physiological data for workers in environment 8B that worked in environment 8B under similar conditions (e.g., when the current temperature and humidity was similar to or corresponds to historical temperature and humidity information); the raw variable comprises a first raw state data of the worker (Arthur: [0018], [0021]-[0022], [0042]-[0043]: SMS 6 may evaluate risk to a particular worker (e.g., worker JOA) based at least in part on physiological characteristics (e.g., heart rate, breathing rate, body temperature, etc.) detected by one or more sensors 22 for the particular worker l0A. For example, SMS 6 may receive an indication of the current heart rate of worker l0A and may compare the heart rate to a threshold heart rate. In some examples, SMS 6 may determine that the heart rate of worker l0A has exceeded the threshold heart rate for a threshold amount of time (e.g., 20 minutes), exceeds the threshold heart rate by a threshold amount (e.g., 30%), or has exceeded the threshold heart rate by a threshold amount for the threshold amount of time, and in response, may determine that worker 1 OA is at high risk, [0105]: SMS 6 may receive physiological data that is generated by one or more physiological sensors and is indicative of one or more physiological characteristics of a worker 1 0A ( 402). In some examples, the physiological sensors include a heart rate sensor, breathing sensor, sweat sensor, galvanic skin response sensor, temperature sensor, etc. SMS 6 may receive the physiological data (e.g., the raw sensor data, a summary of the sensor data, or a subset of the sensor data) directly from one or more physiological sensors or indirectly (e.g., via hub 14), FIG. 1 the physiological sensors 22A-22N, and FIG. 4); the contextualization variable comprises a second raw state data of the worker (Arthur:[0021]: when physiological sensor 22A includes a temperature sensor, the temperature sensor may output data indicative of a temperature (e.g., core body temperature or skin temperature) of the worker l0A), [0076], [0080]-[0081]: safety management service 68F may determine a category safety risk score for a category labeled Temp Exposure Risk based on current temperature and/or humidity data received from environmental sensors 21, historical temperature and/or humidity data, current physiological data for worker l0A, and historical physiological data for worker l0A and/or other workers. In other words, safety management service 68F may receive an indication of the location temperature and humidity in environment 8B of FIG. l and compare the current physiological data for worker l0A to the historical physiological data for workers in environment 8B that worked in environment 8B under similar conditions (e.g., when the current temperature and humidity was similar to or corresponds to historical temperature and humidity information), [0105]-[0106], [0112]-[0113], and FIG. 1); and the resulting contextualized variable comprises an objective representation of the contextualized state of the worker given the first raw state data and the second raw state data of the worker (Arthur: [0104] and FIG. 3: SMS 6 of FIGS. 1 and 2 may determine a safety risk score for one or more workers 10. As illustrated in the example of FIG. 3, user interface 300 includes physiological data associated with a first worker 302 named John Doe and a second worker 322 named Jane Doe. Graphical user interface 300 includes physiological data for such as heart rate 304, temperature 306, and step count 308 for worker 302 and heart rate 324, temperature 326, and step count 328 for worker 322. Graphical user interface 300 may include an indication of the safety risk score for each of workers 302, 322. For example, as illustrated in FIG. 3, graphical user interface 300 includes a graphical element (e.g., a text box, image, etc.) 310 indicating the safety risk score for worker 302 and a graphical element 330 indicating the safety risk score for worker 322.).
Therefore, in view of teachings by Awiszus and Arthur, it would have been obvious ot one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Awiszus to include the contextualization rules comprise a raw variable, a contextualization variable and a resulting contextualized variable; the raw variable comprises a first raw state data of the worker; the contextualization variable comprises a second raw state data of the worker; and the resulting contextualized variable comprises an objective representation of the contextualized state of the worker given the first raw state data and the second raw state data of the worker, as suggested by Arthur. The motivation for this is to implement a known alternative method for monitoring conditions of a user in order to provide an appropriate corrective actions.

As to claim 11, Awiszus and Arthur disclose the limitations of claim 9 further comprising the processor based contextualized sensor system of claim 9 wherein the second raw state data comprises a comparison metric of a core body temperature of the worker to a baseline core body temperature of the worker (Arthur:[0021]: when physiological sensor 22A includes a temperature sensor, the temperature sensor may output data indicative of a temperature (e.g., core body temperature or skin temperature) of the worker l0A), [0076], [0080]-[0081]: safety management service 68F may determine a category safety risk score for a category labeled Temp Exposure Risk based on current temperature and/or humidity data received from environmental sensors 21, historical temperature and/or humidity data, current physiological data for worker l0A, and historical physiological data for worker l0A and/or other workers. In other words, safety management service 68F may receive an indication of the location temperature and humidity in environment 8B of FIG. l and compare the current physiological data for worker l0A to the historical physiological data for workers in environment 8B that worked in environment 8B under similar conditions (e.g., when the current temperature and humidity was similar to or corresponds to historical temperature and humidity information), [0105]-[0106], [0112]-[0113], and FIG. 1).

As to claim 12, Awiszus and Arthur disclose the limitations of claim 9 further comprising the processor based contextualized sensor system of claim 9 wherein the second raw state data comprises an orientation data of the worker (Awiszus: [0029], [0091], [0093], [0100], [0211], Table 1, FIG. 1, and FIG. 8: the first and/or second workers may each be wearing a device that includes compass or other orientation detecting device that indications a bearing or orientation of the worker. Computing device 2017 may determine that the direction in which the first worker is facing at least has or will expose a face of the first worker to light from the welding activity of the second worker. As such, computing device 2017 may send, based on the determination that the direction in which the first worker is facing at least has or will expose a face of the first worker to light from the welding activity of the second worker, the indication for output to the first worker); and the orientation data of the worker comprises a posture data of the worker (Awiszus: [0169], [0179], Table 1, FIG. 1-4 and FIG. 9-16: a non-limiting set of filters may include, as examples, identification of a user of a respirator of the at least one respirator, components of the at least one respirator, a geographic location, a time, a temperature, a motion of the user, an ambient noise, an impact to the at least one respirator, a posture of the user of the at least one respirator, a battery status of a battery of the at least one respirator, a visor position of a visor of the at least one respirator, a presence of a head in a head top of the at least one respirator, a pressure of a blower of the at least one respirator, a blower speed of the blower of the at least one respirator, a filter status of a filter of the at least one respirator, or a status of a cartridge of the at least one respirator).

As to claim 13, Awiszus and Arthur disclose the limitations of claim 8 further comprising the processor based contextualized sensor system of claim 8 wherein: the body area subsystem (Awiszus: FIG. 1 the respirators 13A-13N and the wearable communication hubs 14A-14N, FIG. 3-4 and FIG. 8 the communication hub 130) further comprises one or more environmental sensors (Awiszus: [0025]: an article of PPE may include sensors for capturing data that is indicative of operation, location, or environmental conditions surrounding an article of PPE. Sensors may include any device that generates data or context information. Such data may generally be referred to herein as usage data or, alternatively, operation data or sensor data. In some examples, usage data may take the form of a stream of samples over a period of time. In some instances, the sensors may be configured to measure operating characteristics of components of the article of PPE, characteristics of a worker using or wearing the article of PPE, and/or environmental factors associated with an environment in which the article of PPE is located, [0103], [0147], FIG. 1, FIG. 3-4, and FIG. 8) configured to collect environmental data (Awiszus: Abstract, [0005], [0046], [0071], [0110]-[0112]: Thresholds for head top temperature can be used to predict heat related illness and more frequent hydration and/or rest periods can be recommended to the user. Thresholds can be used for predicted battery run time. As the battery nears selectable remaining run time, the user can be notified/warned to complete their current task and seek a fresh battery. When a threshold is exceeded for a specific environmental hazard, an urgent alert can be given to the user to evacuate the immediate area. Thresholds can be customized to various levels of openness for the visor. In other words, a threshold for the amount of a time the visor may be open without triggering an alarm may be longer if the visor is in the partially open position as compared to the open position, [0116], [0161], and FIG. 9-16); and the situation classifier module (Awiszus: [0061]-[0062], [0067]-[0068], and FIG. 2 the event selector 68B, the event processor 68 C, and the HP event processor 68D and FIG. 8: Event selector 68B operates on the stream of events 69 received from PPEs 62 and/or hubs 14 via frontend 68A and determines, based on rules or classifications, priorities associated with the incoming events. Based on the priorities, event selector 68B enqueues the events for subsequent processing by event processor 68C or high priority (HP) event processor 68D and Arthur: FIG. 2 the services 68) is further configured to determine a contextualized state of the worker from the state data and the environmental data (Awiszus: [0029], [0061-[0063], [0081], [0086], [0154], FIG. 1, and FIG. 8: In general, a safety event may refer to activities of a user of personal protective equipment (PPE), a condition of the PPE, or an environmental condition (e.g., which may be hazardous). In some examples, a safety event may be an injury or worker condition, workplace harm, or regulatory violation. For example, in the context of fall protection equipment, a safety event may be misuse of the fall protection equipment, a user of the fall equipment experiencing a fall, or a failure of the fall protection equipment. In the context of a respirator, a safety event may be misuse of the respirator, a user of the respirator not receiving an appropriate quality and/or quantity of air, or failure of the respirator. A safety event may also be associated with a hazard in the environment in which the PPE is located. In some examples, occurrence of a safety event associated with the article of PPE may include a safety event in the environment in which the PPE is used or a safety event associated with a worker using the article of PPE. In some examples, a safety event may be an indication that PPE, a worker, and/or a worker environment are operating, in use, or acting in a way that is normal operation, where normal operation is a predetermined or predefined condition of acceptable or safe operation, use, or activity and Arthur: [0035], [0042]-[0043], [0094]-[0095], [0104]-[0106], and FIG. 1-3: SMS 6 of FIGS. 1 and 2 may determine a safety risk score for one or more workers 10. As illustrated in the example of FIG. 3, user interface 300 includes physiological data associated with a first worker 302 named John Doe and a second worker 322 named Jane Doe. Graphical user interface 300 includes physiological data for such as heart rate 304, temperature 306, and step count 308 for worker 302 and heart rate 324, temperature 326, and step count 328 for worker 322. Graphical user interface 300 may include an indication of the safety risk score for each of workers 302, 322. For example, as illustrated in FIG. 3, graphical user interface 300 includes a graphical element (e.g., a text box, image, etc.) 310 indicating the safety risk score for worker 302 and a graphical element 330 indicating the safety risk score for worker 322).

As to claim 14, Awiszus and Arthur disclose the limitations of claim 13 further comprising the processor based contextualized sensor system of claim 13 wherein: the contextualization rules comprise a raw variable, a contextualization variable and a resulting contextualized variable (Arthur: [0018], [0021]-[0022], [0042]-[0043], [0076], [0080]-[0081] and FIG. 1: safety management service 68F may determine a category safety risk score for a category labeled Temp Exposure Risk based on current temperature and/or humidity data received from environmental sensors 21, historical temperature and/or humidity data, current physiological data for worker l0A, and historical physiological data for worker l0A and/or other workers. In other words, safety management service 68F may receive an indication of the location temperature and humidity in environment 8B of FIG. l and compare the current physiological data for worker l0A to the historical physiological data for workers in environment 8B that worked in environment 8B under similar conditions (e.g., when the current temperature and humidity was similar to or corresponds to historical temperature and humidity information); the raw variable comprises a raw state data of the worker (Arthur: [0018], [0021]-[0022], [0042]-[0043]: SMS 6 may evaluate risk to a particular worker (e.g., worker JOA) based at least in part on physiological characteristics (e.g., heart rate, breathing rate, body temperature, etc.) detected by one or more sensors 22 for the particular worker l0A. For example, SMS 6 may receive an indication of the current heart rate of worker l0A and may compare the heart rate to a threshold heart rate. In some examples, SMS 6 may determine that the heart rate of worker l0A has exceeded the threshold heart rate for a threshold amount of time (e.g., 20 minutes), exceeds the threshold heart rate by a threshold amount (e.g., 30%), or has exceeded the threshold heart rate by a threshold amount for the threshold amount of time, and in response, may determine that worker 1 OA is at high risk, [0105]: SMS 6 may receive physiological data that is generated by one or more physiological sensors and is indicative of one or more physiological characteristics of a worker 1 0A ( 402). In some examples, the physiological sensors include a heart rate sensor, breathing sensor, sweat sensor, galvanic skin response sensor, temperature sensor, etc. SMS 6 may receive the physiological data (e.g., the raw sensor data, a summary of the sensor data, or a subset of the sensor data) directly from one or more physiological sensors or indirectly (e.g., via hub 14), FIG. 1 the physiological sensors 22A-22N, and FIG. 4); the resulting contextualization variable comprises an environmental data (Arthur:[0021]: when physiological sensor 22A includes a temperature sensor, the temperature sensor may output data indicative of a temperature (e.g., core body temperature or skin temperature) of the worker l0A), [0076], [0080]-[0081]: safety management service 68F may determine a category safety risk score for a category labeled Temp Exposure Risk based on current temperature and/or humidity data received from environmental sensors 21, historical temperature and/or humidity data, current physiological data for worker l0A, and historical physiological data for worker l0A and/or other workers. In other words, safety management service 68F may receive an indication of the location temperature and humidity in environment 8B of FIG. l and compare the current physiological data for worker l0A to the historical physiological data for workers in environment 8B that worked in environment 8B under similar conditions (e.g., when the current temperature and humidity was similar to or corresponds to historical temperature and humidity information), [0105]-[0106], [0112]-[0113], and FIG. 1); and the contextualized variable comprises an objective representation of the contextualized state of the worker given the raw state data and the environmental data (Arthur: [0104] and FIG. 3: SMS 6 of FIGS. 1 and 2 may determine a safety risk score for one or more workers 10. As illustrated in the example of FIG. 3, user interface 300 includes physiological data associated with a first worker 302 named John Doe and a second worker 322 named Jane Doe. Graphical user interface 300 includes physiological data for such as heart rate 304, temperature 306, and step count 308 for worker 302 and heart rate 324, temperature 326, and step count 328 for worker 322. Graphical user interface 300 may include an indication of the safety risk score for each of workers 302, 322. For example, as illustrated in FIG. 3, graphical user interface 300 includes a graphical element (e.g., a text box, image, etc.) 310 indicating the safety risk score for worker 302 and a graphical element 330 indicating the safety risk score for worker 322.).

As to claim 16, Awiszus and Arthur disclose the limitations of claim 14 further comprising the processor based contextualized sensor system of claim 14 wherein the state data comprises a comparison metric of a core body temperature of the worker to a baseline core body temperature of the worker (Arthur:[0021]: when physiological sensor 22A includes a temperature sensor, the temperature sensor may output data indicative of a temperature (e.g., core body temperature or skin temperature) of the worker l0A), [0076], [0080]-[0081]: safety management service 68F may determine a category safety risk score for a category labeled Temp Exposure Risk based on current temperature and/or humidity data received from environmental sensors 21, historical temperature and/or humidity data, current physiological data for worker l0A, and historical physiological data for worker l0A and/or other workers. In other words, safety management service 68F may receive an indication of the location temperature and humidity in environment 8B of FIG. l and compare the current physiological data for worker l0A to the historical physiological data for workers in environment 8B that worked in environment 8B under similar conditions (e.g., when the current temperature and humidity was similar to or corresponds to historical temperature and humidity information), [0105]-[0106], [0112]-[0113], and FIG. 1). 

As to claim 17, Awiszus and Arthur disclose the limitations of claim 14 further comprising the processor based contextualized sensor system of claim 14 wherein the environmental data comprises a location data of the worker (Awiszus: [0025], [0038], [0062], [0070], [0081], [0087], [0094], [0098], and FIG. 1: storing the safety rules may include associating a safety rule with context data, such that rule configuration component 68I may perform a lookup to select safety rules associated with matching context data. Context data may include any data describing or characterizing the properties or operation of a worker, worker environment, article of PPE, or any other entity. Context data of a worker may include, but is not limited to: a unique identifier of a worker, type of worker, role of worker, physiological or biometric properties of a worker, experience of a worker, training of a worker, time worked by a worker over a particular time interval, location of the worker, or any other data that describes or characterizes a worker. Context data of an article of PPE may include, but is not limited to: a unique identifier of the article of PPE; a type of PPE of the article of PPE; a usage time of the article of PPE over a particular time interval; a lifetime of the PPE; a component included within the article of PPE; a usage history across multiple users of the article of PPE; contaminants, hazards, or other physical conditions detected by the PPE, expiration date of the article of PPE; operating metrics of the article of PPE. Context data for a work environment may include, but is not limited to: a location of a work environment, a boundary or perimeter of a work environment, an area of a work environment, hazards within a work environment, physical conditions of a work environment, permits for a work environment, equipment within a work environment, owner of a work environment, responsible supervisor and/or safety manager for a work environment and Arthur:[0021]: when physiological sensor 22A includes a temperature sensor, the temperature sensor may output data indicative of a temperature (e.g., core body temperature or skin temperature) of the worker l0A), [0076], [0080]-[0081]: safety management service 68F may determine a category safety risk score for a category labeled Temp Exposure Risk based on current temperature and/or humidity data received from environmental sensors 21, historical temperature and/or humidity data, current physiological data for worker l0A, and historical physiological data for worker l0A and/or other workers. In other words, safety management service 68F may receive an indication of the location temperature and humidity in environment 8B of FIG. l and compare the current physiological data for worker l0A to the historical physiological data for workers in environment 8B that worked in environment 8B under similar conditions (e.g., when the current temperature and humidity was similar to or corresponds to historical temperature and humidity information), [0105]-[0106], [0112]-[0113], FIG. 1, and FIG. 3-4).

As to claim 18, Awiszus and Arthur disclose the limitations of claim 14 further comprising the processor based contextualized sensor system of claim 14 wherein the environmental data comprises a carbon monoxide level (Awiszus: [0116] and FIG. 1-3 the environmental beacon 140: Environmental beacon 140 includes at least environmental sensor 142 which detects the presence of a hazard and communication module 144. Environmental sensor 142 may detect a variety of types of information about the area surrounding environmental beacon 140. For example, environmental sensor 142 may be a thermometer detecting temperature, a barometer detecting pressure, an accelerometer detecting movement or change in position, an air contaminant sensor for detecting potential harmful gases like carbon monoxide, or for detecting air-born contaminants or particulates such as smoke, soot, dust, mold, pesticides, solvents (e.g., isocyanates, ammonia, bleach, etc.), and volatile organic compounds (e.g., acetone, glycol ethers, benzene, methylene chloride, etc.). Environmental sensor 142 may detect, for example any common gasses detected by a four gas sensor, including: CO, O2, HS and Low Exposure Limit. In some instances, environmental sensor 142 may determine the presence of a hazard when a contaminant level exceeds a designated hazard threshold. In some instances, the designated hazard threshold is configurable by the user or operator of the system. In some instances, the designated hazard threshold is stored on at least one of the environmental sensor and the personal communication hub. In some instances, the designated hazard threshold is stored on PPEMS 150 and can be sent to communication hub 130 or environmental beacon 140 and stored locally on communication hub 130 or environmental beacon 140).


Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Awiszus et al. (Awiszus – US 2019/0175411 A1) in view of Chang (Chang – US 2018/0008169 A1).

As to claim 19, Awiszus disclose the limitations of claim 6 except for the claimed limitations of the processor based contextualized sensor system of claim 6 wherein the one or more posture data comprises one or more body posture metric derived from an orientation of an inertial measurement unit (IMU) compared to a pre-calibrated orientation baseline defining a posture of the worker as being in a prone posture or in a standing posture.
However, it has been known in the art of monitoring conditions of a user to implement the one or more posture data comprises one or more body posture metric derived from an orientation of an inertial measurement unit (IMU) compared to a pre-calibrated orientation baseline defining a posture of the worker as being in a prone posture or in a standing posture, as suggested by Chang, which discloses the one or more posture data comprises one or more body posture metric derived from an orientation of an inertial measurement unit (IMU) (Chang: Abstract, [0035], [0037]-[0038], [0042], and FIG. 1 one or more inertial sensors 111: The wearing apparatus 110 is set with an inertial sensor 111 for detecting user's motion data, a communication module 112, a processor 113 connected to the inertial sensor 111 and the communication module 112, and a storage unit 114 connected to the processor 113. The inertial sensor 111 may be an accelerometer (G-Sensor), magnetizer (M-Sensor), gyroscope (Gyroscope), Gravity sensor (GV-Sensor), linear acceleration sensor (LA-Sensor), rotate vector sensor (RV-Sensor), tilt sensor (Tilt-Sensor) or the assembly of the above apparatus. Through the above apparatus may feel acceleration, angular acceleration, direction, and motion data (hereinafter referred to as the user's motion data). Through the above data may identify whether the user is falling state, and the user's posture) compared to a pre-calibrated orientation baseline defining a posture of the worker as being in a prone posture or in a standing posture (Chang: [0030], [0038]-[0039], [0041]-[0048], [0052]-[0057], [0060], and FIG. 5-32: Due to the lack of balance of the body, the user is prone to move in a side of shaking. FIG. 6A, FIG. 6B and FIG. 6C show the acceleration change pattern of the X-axis, Y-axis, Z-axis in left foot injury. The figure shows amount of change in the X-axis figure may be significantly shifted to the negative area because the user's left and right balance significantly tilt to one side makes the X-axis acceleration be imbalance. The acceleration change of Z axis significantly increases because shaking range up and down of the user's body increases make the acceleration change of Z-axis increase. Being capable of setting the threshold value of the X-axis changes and the threshold value of the Z-axis changes or directly storing the user's motion data as an abnormal posture condition. When meeting the threshold conditions or matching graphics, the user may be judged as the abnormal posture of foot injury and dragging).
Therefore, in view of teachings by Awiszus and Chang, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Awiszus to include the one or more posture data comprises one or more body posture metric derived from an orientation of an inertial measurement unit (IMU) compared to a pre-calibrated orientation baseline defining a posture of the worker as being in a prone posture or in a standing posture, as suggested by Chang. The motivation for this is to implement a known alternative method for determining a posture of a user based on sensing information from an inertial sensing device.

As to claim 20, Awiszus and Chang disclose the limitations of claim 7 further comprising the processor based contextualized sensor system of claim 7 wherein the posture sensor comprises an inertial measurement unit (IMU) (Chang: Abstract, [0035], [0037]-[0038], [0042], and FIG. 1 one or more inertial sensors 111: The wearing apparatus 110 is set with an inertial sensor 111 for detecting user's motion data, a communication module 112, a processor 113 connected to the inertial sensor 111 and the communication module 112, and a storage unit 114 connected to the processor 113. The inertial sensor 111 may be an accelerometer (G-Sensor), magnetizer (M-Sensor), gyroscope (Gyroscope), Gravity sensor (GV-Sensor), linear acceleration sensor (LA-Sensor), rotate vector sensor (RV-Sensor), tilt sensor (Tilt-Sensor) or the assembly of the above apparatus. Through the above apparatus may feel acceleration, angular acceleration, direction, and motion data (hereinafter referred to as the user's motion data). Through the above data may identify whether the user is falling state, and the user's posture) configured to provide posture data comprising a body posture metric derived from an orientation of the IMU compared to a pre-calibrated orientation baseline defining a posture of the worker as being in a prone posture or a standing posture (Chang: [0030], [0038]-[0039], [0041]-[0048], [0052]-[0057], [0060], and FIG. 5-32: Due to the lack of balance of the body, the user is prone to move in a side of shaking. FIG. 6A, FIG. 6B and FIG. 6C show the acceleration change pattern of the X-axis, Y-axis, Z-axis in left foot injury. The figure shows amount of change in the X-axis figure may be significantly shifted to the negative area because the user's left and right balance significantly tilt to one side makes the X-axis acceleration be imbalance. The acceleration change of Z axis significantly increases because shaking range up and down of the user's body increases make the acceleration change of Z-axis increase. Being capable of setting the threshold value of the X-axis changes and the threshold value of the Z-axis changes or directly storing the user's motion data as an abnormal posture condition. When meeting the threshold conditions or matching graphics, the user may be judged as the abnormal posture of foot injury and dragging).

As to claim 21, Awiszus and Chang disclose the limitations of claim 1 further comprising the processor based contextualized sensor system of claim 1 wherein the one or more sensor comprises an accelerometer (Chang: Abstract, [0035], [0037]-[0038], [0042], and FIG. 1 one or more inertial sensors 111: The wearing apparatus 110 is set with an inertial sensor 111 for detecting user's motion data, a communication module 112, a processor 113 connected to the inertial sensor 111 and the communication module 112, and a storage unit 114 connected to the processor 113. The inertial sensor 111 may be an accelerometer (G-Sensor), magnetizer (M-Sensor), gyroscope (Gyroscope), Gravity sensor (GV-Sensor), linear acceleration sensor (LA-Sensor), rotate vector sensor (RV-Sensor), tilt sensor (Tilt-Sensor) or the assembly of the above apparatus. Through the above apparatus may feel acceleration, angular acceleration, direction, and motion data (hereinafter referred to as the user's motion data). Through the above data may identify whether the user is falling state, and the user's posture) configured to provide a motion data of the worker (Chang: [0030], [0038]-[0039], [0041]-[0048], [0052]-[0057], [0060], and FIG. 5-32: The processor 113 judges whether the user has fallen based on the user's motion data or not and further detects the user's motion data when the user is on the stand-by again when it is judged that the user's fall state occurs, and determines whether the user's data (may be stored in the user database 121 or the storage unit 114 of the wearing apparatus 110, which is not limited in the present invention) is compared with the user's motion data to determine the severity of the damage of the user. When the processor 113 detects the abnormal posture of the user, an alert signal is generated based on the type of injury to the warning apparatus 12).

As to claim 22, Awiszus and Chang disclose the limitations of claim 8 further comprising the processor based contextualized sensor system of claim 8 wherein the one or more sensor comprises an accelerometer (Chang: Abstract, [0035], [0037]-[0038], [0042], and FIG. 1 one or more inertial sensors 111: The wearing apparatus 110 is set with an inertial sensor 111 for detecting user's motion data, a communication module 112, a processor 113 connected to the inertial sensor 111 and the communication module 112, and a storage unit 114 connected to the processor 113. The inertial sensor 111 may be an accelerometer (G-Sensor), magnetizer (M-Sensor), gyroscope (Gyroscope), Gravity sensor (GV-Sensor), linear acceleration sensor (LA-Sensor), rotate vector sensor (RV-Sensor), tilt sensor (Tilt-Sensor) or the assembly of the above apparatus. Through the above apparatus may feel acceleration, angular acceleration, direction, and motion data (hereinafter referred to as the user's motion data). Through the above data may identify whether the user is falling state, and the user's posture) configured to provide a motion data of the worker (Chang: [0030], [0038]-[0039], [0041]-[0048], [0052]-[0057], [0060], and FIG. 5-32: The processor 113 judges whether the user has fallen based on the user's motion data or not and further detects the user's motion data when the user is on the stand-by again when it is judged that the user's fall state occurs, and determines whether the user's data (may be stored in the user database 121 or the storage unit 114 of the wearing apparatus 110, which is not limited in the present invention) is compared with the user's motion data to determine the severity of the damage of the user. When the processor 113 detects the abnormal posture of the user, an alert signal is generated based on the type of injury to the warning apparatus 12). 

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Zheng et al., US 2019/0357618 A1, discloses smart helmet fall detection method and smart helmet.
Lee et al., US 2018/0116897 A1, discloses method and apparatus for controlling balance.
Assad, US 2013/0317648 A1, discloses biosleeve human-machine interface.
Li et al. 2009 Accurate, Fast Fall Detection Using Gyroscopes and Accelerometer-Derived Posture Information.
Sprager et al. 2015 Inertial Sensor-Based Gait Recognition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684